DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 103831018 A) in view of Ahmad et al (Effect of Additives on Hydrophobicity of PVDF Membrane…, Journal of Physical Science, 2019) and Xiao et al (US PGPub 2017/0232402 A1), in view of Huang et al (CN 108854596 A).
	With respect to claim 1, Chen teaches a process for producing a superhydrophobic hollow fiber membrane (and membrane produced by such a process) [0002], employing fluoropolymers such as FEP (polyperfluoroethylene propylene) [0006] which involves process steps substantially similar to the instant invention, including the following:	(A) preparing a supporting layer by braiding twisted organic or inorganic filaments into a hollow braided tube [0009-0010];
	(B) preparing a membrane casting solution by employing an aqueous solution of fluoropolymer [0011], wherein this solution contains 10-20 wt% of a film-forming carrier such as PVA (consistent with the claimed spinning carrier), 20-70 wt% of the fluoropolymer in a dispersion emulsion (which itself has 10-50 wt% solid content), and 20-60 wt% solvent [0012, 0017-0020], and wherein the solution may be defoamed [0028];
	(C) preparing a nascent hollow fiber composite membrane by co-extruding the casting solution and the braided support tube in a spinneret to uniformly coat [0013]; and,
	(D) drying and sintering the nascent hollow fiber membrane to completely dry after casting in hot air, then sintering to remove membrane forming carrier at elevated temperature [0013-0014].
	Chen essentially differs from the instant claims in that Chen is silent, in step (B), to the temperature employed for mixing the casting solution, in step (C) to the temperature of the spinneret or the use of a coagulating step, and in step (D) to the extended drying, removal of coagulant by immersing in DI water, specific heat rate for sintering, or extended heat preservation.
	However, regarding the use of a coagulation step, coagulation is well known in the art for formation of membranes, including hydrophobic hollow fiber membranes, in particular for controlling the pore structure and the like.  Ahmad examines the effects of various coagulation steps on hydrophobic fluoropolymer (PVDF) membranes [Abs] and teaches that particular coagulation arrangements were used to control pore size distribution to a desired range [pg. 209-210], examining coagulants such as distilled water and methanol [Table 1] and teaching that properties can further be optimized through use of appropriate additives [pg. 218, Conclusion].  See also Xiao, which teaches hydrophobic-oleophilic hollow fiber composite membranes, including those formed on braided support layers [Abs] and, after coating, immersing in a coagulation bath at an appropriate temperature to obtain a membrane (the coating-coagulation process is taught as being repeated) [0020-0022].  It would have been obvious to one of ordinary skill in the art to modify Chen’s taught process to feature a coagulation step because, as in Ahmad, coagulation steps may be used to carefully control membrane properties such as pore distribution in membranes such as hydrophobic fluoropolymer membranes to achieve desired membrane properties and, as in Xiao, such steps may usefully be employed even in composites using e.g. braided supports similar to those employed by Chen.  Regarding the use of DI water to wash after coagulating, Xiao teaches maintaining in water for at least 8 h after coagulating [0057], though DI water is not specified.  However, as above Ahmad teaches the use of distilled water for coagulating and the like, such that washing with DI water would at least have been obvious to one of ordinary skill in the art as a well-known alternative for high purity water.
	Regarding the temperature of the casting solution, at least Xiao teaches forming a casting solution and stirring vigorously at 60°C to form a homogeneous solution, then deaerating [0049]; regardless, optimization of the temperature would have been obvious based on e.g. the specific polymers employed, to provide a homogeneous casting solution.  Similarly, employing an appropriate temperature for the spinneret of e.g. the same range would have been obvious to maintain the casting solution at the desired homogenous consistency while casting and before coagulating and drying.
	Regarding the sintering and heat treatment, see Huang, which teaches hollow fiber membranes for oil-water separations [0002] including perfluoropolymers such as FEP [0006] on a braided tube support [0011] using a spinning carrier solution [0012], and after spinning and drying, sintering and heat treating the membrane [0014].  The sintering temperature is set based on the polymer content [0017] e.g. to melt one component preferentially, and regardless teachings sintering at an appropriate temperature at a heating rate of 0.5-5°C/min for an appropriate time e.g. 1-60 minutes [0039] and cooled for 3-5 hours to room temperature.
	Because Chen already teaches sintering an a temperature appropriate for the polymers employed by Chen, it would have been obvious to one of ordinary skill in the art in view of Huang to select an appropriate heating rate and sintering time as suggested by Huang, to obtain a desirable hydrophobic membrane.  Given the broadest reasonable interpretation, such factors would be understood to satisfy the claimed heat preservation limitation e.g. the application of heat during sintering or the slow natural cooling thereafter, and the ranges for times and rates taught by Chen overlap the claimed ranges and render them obvious to one of ordinary skill in the art.
	See MPEP 2144.05 II.A; “’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  As above, the use of coagulation specifically would have been obvious in view of Ahmad and Xiao, and selection of appropriate parameters for temperatures and the like represent obvious optimizations, because Chen already otherwise teaches the general conditions of the claim (casting a solution of the appropriate polymer, as well as sintering after casting) and the prior art above e.g. Xiao and Huang further teach similar or overlapping temperatures or ranges for such parameters.
	With respect to claim 2, as above Chen teaches solid content of perfluoropolymer in the emulsion is 10-50 wt%, which overlaps the claimed range and renders the claimed range obvious.
	With respect to claim 3, as above Chen teaches two-dimensional weaving for a support (as do Xiao and Huang), and further at least Huang teaches heat treatment of the support [0047] such that heat treating would have been obvious to one of ordinary skill in the art.  Chen teaches employing glass, asbestos, nylon, or the like [0010] for the support, such that the claimed materials would at minimum have been obvious to one of ordinary skill in the art.
	With respect to claim 4, Chen teaches employing PVA as a 10% aqueous solution for the spin carrier [0028].
	With respect to claim 5, as above Chen teaches aqueous casting solution.  Chen is silent to the specific use of deionized water but, as above, deionized water would be an obvious variant for one of ordinary skill in the art to employ as a well known and commonly available high purity water source.
	With respect to claim 6, as above Ahmad and Xiao teach water for coagulation, e.g. distilled water, and the use of DI water would have been an obvious alternative well known in the art for high purity water sources.
	With respect to claim 7, at least Xiao teaches overlapping ranges for separation layer thickness (e.g. about 0.1 mm) and support diameter [0010].  Regardless, the dimensions of a membrane e.g. thickness and diameter would be obvious engineering variables to optimize to control factors such as packing density, surface-to-volume ratio, membrane strength, membrane flux, and the like, as is well known in the membrane arts.
	With respect to claim 8, Huang teaches a muffle furnace which would be understood to represent an intermittent hot box treatment device absent further clarification of the required structure [0038].
	With respect to claim 9, Chen is silent to the specific properties e.g. flux properties in the claimed product.  However, as above, because the method of making would have been obvious in view of the prior art, the product resulting from such method (e.g. a membrane similar to Chen’s, but with controlled pore distribution via coagulation as suggested by e.g. Ahmad) would implicitly or obviously have the same properties as those claimed.  Regardless, as above, the use of such membranes for separation of e.g. oil would have been obvious in view of at least Huang [0002] such that optimization of the flux properties for oil and related organic materials would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777